internal_revenue_service number release date index number ----------------------------------- ------------ ------------------------------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-152526-04 date date legend legend x ------------------------------------ y ----------------------------------- z ------------------------ date --------------- date ------------------ date -------------------------- date ------------------------- year b ------------------------ c ---------------------------------- dear ------------- this letter_ruling is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of x requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending on date to one ending on date effective date x has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administrative regulations x is in the business of providing services to companies wishing to become a c shortly before the due_date for filing x’s year b federal_income_tax return y a disregarded_entity for federal_income_tax purposes owned by z purchased x after the purchase x wished to change its taxable_year to that of z in addition x hired z’s tax advisor as its new tax advisor due to these changes there were miscommunications between x’s former tax advisor and its new tax advisor involving x’s year b federal_income_tax return because of the proximity of these changes and miscommunications to the due_date of x’s year b federal_income_tax return the form_1128 and this request for relief was filed more than days late submitted information demonstrates that the late filing was not due to any lack of due diligence or prompt action on x’s part plr-152526-04 x qualifies to effect the change in accounting_period under the automatic consent procedures of revproc_2002_37 2002_1_cb_1030 however x failed to timely file form_1128 in accordance with the procedures to change to the tax_year ending on date consequently x is requesting that it be granted an extension of time under sec_301_9100-3 to file form_1128 to request a change to a tax_year ending on date effective for the short_period ending on date revproc_2002_37 provides the exclusive procedures for certain corporations to obtain automatic approval to change their annual_accounting_period under sec_442 of the internal_revenue_code and sec_1_442-1 of the income_tax regulations section provides that a form_1128 filed pursuant to the revenue_procedure will be considered timely only if it is filed on or before the due_date including extensions for filing the federal_income_tax return for the short_period required to effect such change sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interest of the government sec_301_9100-3 provides that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if an election is an accounting_period regulation election other than the election to use the required_taxable_year under sec_444 and the request for relief is filed more than days after the due_date for filing the form_1128 based on the facts and information submitted and the representations made we conclude that x has acted reasonably and in good_faith in addition under these unusual and compelling circumstances we conclude that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied and x’s late filed form_1128 requesting permission to change from a tax_year ending on date to one ending on date effective date is considered timely filed because changes in accounting_period under revproc_2002_37 are under the jurisdiction of the director internal_revenue_service center where the taxpayer’s returns are filed we have forwarded the application to the director ogden service_center any further communication regarding this matter should be directed to the ogden service_center the ruling contained in this letter is based upon facts and representations submitted by x and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a plr-152526-04 ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed or implied regarding the tax treatment of the instant transaction under the provisions of any other section of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed or implied as to whether x is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this letter to the taxpayer’s authorized representative enclosures michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting sincerely
